ON REHEARING.
Adams, Ch. J.
The question upon which this case was decided was not as to whether the abstract was defective, but as to whether the certificate of the trial judge was defective; and we held that it was.
2 __ : __. It is true, the abstract is also defective, in that it contains no statement that it is an abstract of all the evidence, and the case is triable de novo, if at all. But the appellee makes no objection to the abstract upon this ground; and what is more, he files an amended abstract, and sets out the evidence upon which he relies. So far, then, as *289the defect in the abstract is concerned, the case is brought clearly within the rule in Starr v. Burlington, 45 Iowa, 92, and the appeal could not be dismissed upon that ground. It was our duty to proceed precisely as if the abstract had contained a statement, that it is an abstract of all the evidence. Where the abstract contains such statement, we assume not only that it is true, but that the evidence was made of record by due certification, unless it is made to appear to the contrary. But in this case, it is made to appear that the evidence was not made of record by due certification. The certificate is set out, and it is a mere certificate of the names of the witnesses, and not of the evidence. The appellant insists that it is a certificate of the evidence, because the testimony of the witnesses is inferred to, and he contends that we ought to assume that reference is made to the report of the referee. We find indeed what purports to be a report of a referee, and in it we find a statement that the testimony taken was returned into court; and the names of the witnesses in the report appear to correspond with the names of the witnesses in the certificate. But there is no certificate of the judge as to what was returned into court. To determine that we must rely upon something which the law does not make the evidence of the fact.
The certificate is defective for another reason. It does not show that the testimony of the witnesses mentioned was all the evidence offered. Taylor v. Kier, 54 Iowa, 645.
3. practice in supreme court. If we understand the appellant, he claims that it is immaterial whether there was any certificate at all or not, inasmuch as the appellant sets out certain evidence or.what he claims to be such. And the appellee, by an amended abstract, undertakes to supply all deficiency.
But it is the appellee’s right, through caution, to supply all evidence which he desires, and still insist that the evidence was not properly certified. That is what the appellee in this case did.
*290The appellant contends that the form of the objection made bjT the appellee to the sufficiency of the certificate is not such as to justify us in holding it insufficient. The objection is made in these words: “The certificate of the judge as to the evidence is uncertain, vague, and not such as the law requires.”
The appellee is not required to set out his objection specifically as in assigning error. The statute prescribes what the certificate shall be, and we think that it is enough for the appellee to say that it does not conform to the statute.
But it is said that the appellee had the right to make the opening argument; that he allowed the appellant to make it, and that he should now be confined simply to a reply, and that all other points made by him should be disregarded.
The opening argument in a case triable de novo in this court should be made by the party having the burden of proof. The defendants admitted the execution of the notes and mortgage, and set up usury as their only defense. The burden of proof then was upon the defendants.
Finally, it is said that the appellee filed a motion before the submission of the'cause to strike out the evidence; that the motion was overruled, and that he ought, therefore, now to be precluded from insisting virtually upon the same thing on the hearing.
Our practice is not to strike out the evidence upon motion where we have any considerable doubt as to what ought to be done, or where a proper ruling would require a somewhat careful or extended investigation of the abstract. We either overrule the motion or require it to be submitted with the case. Where we overrule the motion, we do not consider ourselves precluded from determining whether the record is such that we can properly proceed to the consideration of the case upon its merits, especially where the appellee insists in his argument that we cannot.
The former opinion must be adhered to, and the appeal dismissed.